Exhibit 10.6

 

 

 

Power Account Transfer Agreement

 

Party A (Transferor):   Shanghai YuanHao Co.

 

Party B Transferee):   DSH



Given that the power facilities located at No. 1-8, Lane 18, Sanzhuang Road.
Songjiang Export Processing Zone, Shanghai, are the assets of the Transferee. At
present. the name of the power account is registered under the name of the
Transferor (power account number 0062991 052), and the actual power rights ho l
der i s the same. On the basis of the principle of voluntariness, equality,
mutual benefit, honesty and credibility, the two parties have entered into the
following provisions on matters relating to the transfer names of power account
through full and friendly consensus, in order to jointly abide by:

 

I. Both Parties confirm and promise to transfer the electricity power of
household's 5000KVA from the Transferor to Transferee. The relevant power
transfer procedures shall be carried out within 10 working days of executing
this Agreement. At that time. both Parties shall bring relevant valid legal
documents and materials to complete the transfer of power account matter;

 

2.

Both Parties confirm that the original capacity increase  i s RMB 1006 per KVA,
a total of RMB 5,331,800 (including invoice tax); the related tax can be
refunded only after the completion of transfer, and the Transferee agrees to pay
Transferor a portion of the reduced cost (i.e.: tax refund). However. after the
cumulative total amount reaches RMB 5,331,800, the Transferee does not have to
pay any more fees to the Transferor. (According to the current electricity fee
situation, it is estimated that the above-mentioned fee payment will be
completed after 29 month s). Both parties agree that if the national taxes
rebate policy changes, the abovementioned refund will be suspended
correspondingly.

 



3.Both Parties agree that any transfer fee arising from said transfer shall be
borne by the Transferor, and the Transferor agrees that when the Transferee does
not need to u se the additional power, it may transfer back to the name of the
Transferor who shall not reject. Both Parties further agree that if the
Transferee no longer need to u se said power facility, the power facility shall
be transferred back to be under the Transferor's account name. If such a
transfer also generates a refund to Transferor. The same amount of tax refund
shall be transferred to the Transferee.

 

 

4.After the completion of said transfer of the power account nan1e, the monthly
electricity bill will be paid directly by the Transferee.

 

5.

This Agreement shall be made in duplicate and shall take effect from the date of
signature and stamped by both Parties.

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.6

6.Any disputes arising out of this Agreement shall be settled through amicable
negotiation and shall be brought to the Court of competent jurisdiction where
the plaintiff resides in the event that said negotiation fails.

 

 

 

 

 

Transferor:  Shanghai YuanHao Co.

Transferee:  DSH

 

/s/ Xue-Jun, Oiu

/s/ Justin Kong

 

Duly Representative

Duly Representative

 

Date:

Date:



 